364 S.W.3d 265 (2012)
James HITTLER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96971.
Missouri Court of Appeals, Eastern District, Division Two.
April 10, 2012.
N. Scott Rosenblum, Erin R. Griebel, St. Louis, MO, for appellant.
Chris Koster, Jessica P. Meredith, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
James Hittler ("Hittler") appeals the judgment of the Circuit Court of St. Charles County, the Honorable Daniel G. Pelikan presiding. A jury convicted Hittler of driving while intoxicated, and he had previously pled guilty to driving with a revoked license. The trial court sentenced him to concurrent terms of five years and one year, respectively, in the department of corrections.
*266 On appeal, Hittler argued that the circuit court erred in denial of his Rule 29.15 motion for post-conviction relief. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.